IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                     DIVISION ONE
STATE OF WASHINGTON,                     )       No. 79518-0-1
                                         )
                     Respondent,         )
                                         )
       v.                                )
                                         )
CALVIN JAMES HERMAN,                     )       UNPUBLISHED OPINION
                                         )
                     Appellant.          )       FILED:AUG 1 9 2019
                                         )

       PER CURIAM-Calvin Herman appeals the sentence imposed following his
convictions for residential burglary and violation of a no-contact order. He

contends, and the State concedes, that Herman's counsel was ineffective for

telling the sentencing court it was bound by a prior court's conclusion that his

prior offenses were not the same criminal conduct, see RCW 9.94A.525(5)(a)(i),

and that Herman's misdemeanor judgment and sentence contains a clerical

error. We accept the concession of error and remand for further proceedings

consistent with this opinion.

              FOR THE COURT:




                                           e/r.i...,_, 1.
                                           AyLoi/utAit ly,..